Citation Nr: 0336010	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-28 721	)	DATE
	)
	)



THE ISSUE


Whether an August 7, 1989 decision, in which the Board of 
Veterans' Appeals (Board) denied the appellant recognition as 
the widow of a veteran for purposes of Department of Veterans 
Affairs (VA) death benefits, should be revised on the basis 
of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1942 to October 
1962.  He died in June 1980.  The moving party is the 
veteran's former spouse.  In a written statement received at 
the Board in August 2003, she submitted a motion alleging CUE 
in an August 7, 1989 Board decision. 


FINDINGS OF FACT

1.  In a decision dated August 7, 1989, the Board denied the 
moving party recognition as the widow of a veteran for 
purposes of VA death benefits.  

2.  The correct facts, as they were known at that time, were 
before the Board on August 7, 1989, and on that date, the 
Board correctly applied the statutory and regulatory 
provisions extant at that time such that the outcome of the 
claim would not have been manifestly different but for the 
error.


CONCLUSION OF LAW

The August 7, 1989 decision, in which the Board denied the 
moving party recognition as the widow of a veteran for 
purposes of VA death benefits, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
U.S.C.A. §§ 101(3), 103 (West 1989); 38 C.F.R. §§ 20.1400, 
20.1403 (2003); 38 C.F.R. 
§§ 3.1, 3.50, 3.206 (1989).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated August 7, 1989, the Board denied the 
moving party recognition as the widow of a veteran for 
purposes of VA death benefits.  The issue before the Board is 
whether this decision should be revised based on CUE.

I.  Development of Motion

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Following the enactment of the VCAA, the moving party filed 
her motion for revision of the Board's August 7, 1989 
decision.  In addition, the United States Court of Appeals 
for Veterans Claims (Court) mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  Since 
then, VA has not developed the moving party's motion pursuant 
to the VCAA.  However, in light of a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
adjudicating this motion does not prejudice the moving party 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  In its decision, the Court held 
that the VCAA does not require remand of all claims pending 
on its effective date, that CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, and that provisions of the VCAA are not applicable 
thereto.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001). 

II.  Analysis of Motion

The moving party claims that the Board's August 7, 1989 
decision involves CUE. Under 38 U.S.C.A. § 7111 (West 2002), 
the Board has been granted the authority to revise a prior 
Board decision on the grounds of CUE.  A motion in which 
review is requested based on CUE in a Board decision may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2003).  A request for revision of a 
Board decision based on CUE may be instituted by the Board on 
its own motion or upon the request of the claimant.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2003).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2003). Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  See 38 C.F.R. § 20.1403(d) (2003).  CUE also 
does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. See 38 C.F.R. § 20.1403(e) (2003).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  The mere misinterpretation of facts also does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is 
a kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the August 7, 1989, decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404 (2003).

In this case, in her motion, the moving party clearly and 
specifically alleged errors of law in the Board decision at 
issue, provided the legal and factual bases for her 
allegations, and indicated that if the Board had not made 
these errors, she would have been awarded benefits to which 
she was entitled.  Her allegations included the following: 
(1) She and the veteran married on June 17, 1945; (2) This 
marriage was legal and binding under Article 53 of the New 
Civil Code of the Philippines; 
(3) The veteran divorced the moving party in 1960 without her 
consent; (4) The veteran's subsequent marriage was illegal 
and void under Article 83 of the New Civil Code of the 
Philippines because, at the time he entered into it, he was 
not legally divorced from the moving party; and (5) to the 
time of the veteran's death, the moving party did not marry 
another individual and engaged in no misconduct with regard 
to her marriage to the veteran.  

In a letter dated October 2003, the Board acknowledged 
receipt of the moving party's motion for revision of the 
August 7, 1989 decision, urged her to review the regulation 
governing CUE requests, and provided her an opportunity to 
submit a relevant response or to review the claims file prior 
to filing a response.  Thereafter, the moving party did not 
respond.

The Board acknowledges the moving party's assertions, but for 
the reasons explained below, finds that the correct facts, as 
they were known at that time, were before the Board on August 
7, 1989, and on that date, the Board correctly applied the 
statutory and regulatory provisions extant at that time such 
that the outcome of the claim would not have been manifestly 
different but for the error.

When the Board rendered its decision on August 7, 1989, the 
claims file consisted, in part, of applications and other 
documents, including Declarations of Marital Status, 
submitted to VA by the veteran during his lifetime, birth 
certificates of the veteran's and moving party's children, a 
certified copy of a Divorce Decree dated March 1960, a 
written statement from the veteran's and moving party's son, 
the veteran's marriage certificate dated September 1960, and 
the veteran's death certificate.  This evidence establishes 
that the veteran and the moving party married in May 1942 in 
the Philippine Islands and divorced in April 1960, and that 
the veteran remarried another woman in September 1960 in 
Oklahoma.  

The moving party does not argue that the factual record 
available to the Board on August 7, 1989 was either 
incomplete or incorrect.  She admits that the veteran 
remarried another woman in 1960, but argues that, because she 
did not consent to divorce the veteran, his marriage to the 
other woman was illegal.  Inasmuch as the moving party does 
not dispute the completeness or accuracy of the factual 
record, her motion for revision is not sustainable on the 
basis that the correct facts, as known on August 7, 1989, 
were not before the Board.

VA law and regulations that were in effect at the time of the 
August 7, 1989 decision provided that, for the purpose of 
administering VA benefits, the term "surviving spouse" of a 
veteran meant a person who was the spouse of the veteran at 
the time of the veteran's death and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3) (West 1989); 38 
C.F.R. § 3.50 (1989).  

A "widow" meant a person whose marriage to the veteran met 
the requirements of 38 C.F.R. § 3.1(j), who was the lawful 
spouse of the veteran at the time of his death, and who lived 
with him continuously from the date of marriage to the date 
of his death.  Under 38 C.F.R. § 3.1(j) (1989), a marriage 
was valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.

VA would not question the validity of a divorce decree that 
appeared regular on its face unless such validity was put at 
issue by a party of the decree.  If the issue involved the 
question of whether the veteran was single or married 
(dissolution of a subsisting marriage), there had to be a 
bona fide domicile in addition to the standards of the 
granting jurisdiction respecting the validity of divorce.  
38 C.F.R. § 3.206.

In its August 7, 1989 decision, the Board cited and addressed 
the aforementioned statutory and regulatory provisions and 
made findings relevant thereto.  Specifically, the Board 
acknowledged that the veteran and the moving party were 
ceremonially married in June 1945 in the Philippine Islands, 
had children while living together, and separated sometime 
after their births.  The Board explained that in March 1960, 
the veteran obtained a divorce in Lawton, Oklahoma, where he 
was residing at the time.  According to the Divorce Decree, 
the veteran served notice of the pending divorce on the 
moving party, who thereafter, through her attorney, filed a 
response.  The marriage was considered terminated six months 
following the date of the decree.  Thereafter, in September 
1960, the veteran married another Oklahoma resident, a woman 
who lived with the veteran to the date of his death.  

The Board then applied these facts to the previously noted 
law and regulations and concluded that the moving party was 
not the surviving spouse of the veteran.  The Board based its 
conclusion on findings that the moving party did not live 
with the veteran at any time after March 1960 and was not 
alleging that her separation from the veteran was occasioned 
by his misconduct.  (The moving party is now claiming that 
her separation from the veteran resulted from his misconduct, 
but at the time the Board rendered its August 7, 1989 
decision, the moving party did not so allege.) 

On August 7, 1989, the moving party argued in support of her 
claim that the Board, in an October 1972 decision, found that 
Philippine law did not countenance divorce and held that an 
uncontested divorce action in Pennsylvania did not bar 
recognition of the claimant as the unremarried widow of the 
veteran.  In response to the moving party's argument, the 
Board distinguished the facts of the October 1972 case from 
those of the case at issue.  Specifically, the Board 
indicated that in the moving party's case, the 1960 divorce 
was initiated by appropriate service of process upon the 
moving party, to which the moving party, through her 
attorney, responded.  There was no evidence that the moving 
party contested the jurisdiction of the court over the 
parties or the subject matter of the proceeding.  Based on 
these facts, the Board concluded that the 1960 divorce was 
valid upon its face and was recognized as such by VA, and 
that the veteran's subsequent marriage to another woman was 
also valid under the laws of the jurisdiction where the 
veteran and the woman resided at the time. 

Contrary to the moving party's assertions, the Board does not 
believe that, in so concluding, it committed CUE.  The Board 
simply weighed the evidence that was of record at that time 
and drew its own conclusions.  The moving party disagrees 
with the manner in which the Board weighed the evidence of 
record.  As previously indicated, a mere misinterpretation of 
facts does not constitute CUE, nor does a disagreement as to 
how information was weighed and evaluated.  38 C.F.R.  § 
20.1403(d); Thompson, 1 Vet. App. at 253.  Given that the 
Board's conclusions were plausible based on the facts of 
record on August 7, 1989, it is clear that the outcome of the 
claim would not have been manifestly different but for the 
error.  

Based on the Board's findings, explained above, the Board 
concludes that its August 7, 1989 decision, in which it 
denied the moving party recognition as the widow of a veteran 
for purposes of VA death benefits, does not involve CUE.  The 
moving party's motion for a revision of that decision must 
therefore be denied.


ORDER

CUE not having been shown, the moving party's motion for 
revision of the Board's August 7, 1989 decision is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



